Title: John Paul Jones to the American Commissioners, [16 July 1778]
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen
[July 16, 1778]
When I took Lieutenant Simpsons Parole I did not expect to have been long absent from America: but as circumstances have now rendred the time of my return less certain, I am willing to let the dispute between us drop for ever by giving up that parole which will entitle him to command the Ranger. I bear no Malice; and if I have done him an Injury this will be making him all the present Satisfaction in my power. If on the Contrary he hath Injured me I will trust to himself for an Acknowledgement. I have the honor to be with sentiments of due Esteem and Respect Gentlemen Your very Obliged very Obedient very humble Servant
(signed)  Jno. P. Jones
 
Notation: Simpsons Parole enclosed in a Letter from Capt. Jones 16 July 78.
